UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-1317


PAULA A. POWELL,

                Plaintiff – Appellant,

          v.

FF ACQUISITION, LLC,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:11-cv-00305-RBS-FBS)


Submitted:   July 27, 2012                 Decided:   August 16, 2012


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paula A. Powell, Appellant Pro Se.      Thomas Michael Lucas,
Michael Bradley Steele, JACKSON LEWIS, LLP, Norfolk, Virginia;
John Michael Remy, JACKSON LEWIS, LLP, Reston, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Paula   A.   Powell   appeals    the   district   court’s     order

granting   Defendant’s     motion    for    summary     judgment    in   this

employment discrimination action.          We have reviewed the record

and find no reversible error.            Accordingly, we affirm for the

reasons stated by the district court.         Powell v. FF Acquisition,

LLC, No. 2:11-cv-00305-RBS-FBS (E.D. Va. Feb. 15, 2012).                    We

dispense   with    oral   argument    because     the    facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                     AFFIRMED




                                     2